Name: Commission Regulation (EC) No 2600/2001 of 28 December 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in Taiwan
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries;  trade policy
 Date Published: nan

 Avis juridique important|32001R2600Commission Regulation (EC) No 2600/2001 of 28 December 2001 authorising transfers between the quantitative limits of textiles and clothing products originating in Taiwan Official Journal L 345 , 29/12/2001 P. 0045 - 0046Commission Regulation (EC) No 2600/2001of 28 December 2001authorising transfers between the quantitative limits of textiles and clothing products originating in TaiwanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 47/1999 of 22 December 1998 on the arrangements for imports of certain textile products originating in Taiwan(1), as last amended by Regulation (EC) No 2279/2001(2) (hereinafter "the Regulation"), and in particular Articles 4 and 9 thereof,Whereas:(1) Article 4 of Regulation (EC) No 47/1999 provides that transfers may be agreed between quota years.(2) Taiwan submitted a request for advance use of quantitative limits for the year 2002 on 29 November 2001.(3) The quantitative limits for the year 2002 for Taiwan have been set out in Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(3), as last amended by Commission Regulation (EC) No 1809/2001(4), given that Taiwan will become a Member of the World Trade Organisation on 1 January 2002.(4) In order to ensure a smooth transition and continuity in the textile regime with Taiwan, it is appropriate to grant the request on the basis of the 2002 quota set forth in Regulation (EEC) No 3030/93.(5) It is desirable for this Regulation to enter into force on the day after tis publication in order to allow operators to benefit from it as soon as possible.(6) Pursuant to Article 9 of the Regulation, the measures provided for in this Regulation are in conformity with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in Taiwan fixed by Regulation (EC) No 47/1999, are authorised for the quota year 2001 in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 12, 16.1.1999, p. 1.(2) OJ L 307, 24.11.2001, p. 1.(3) OJ L 275, 8.11.1993, p. 1.(4) OJ L 252, 20.9.2001, p. 1.ANNEX>TABLE>